office_of_chief_counsel internal_revenue_service memorandum number release date cc intl b01 gtarmstrong preno-148403-13 uilc date february to thomas e stevens tax attaché --------------------------- from m grace fleeman senior technical reviewer branch international subject reporting of health care contributions by mission ------------- this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent this advice was coordinated with the health and welfare branch in the office of division counsel tax exempt and government entities issue whether amounts paid directly by the u s embassy and american consulates in -------- ------------- collectively mission ------------- to certain employees and used by such employees to obtain health coverage in ------------- should be reported as wages in box of form_w-2 conclusion amounts paid directly by mission ------------- to certain employees and used by such employees to obtain health coverage in --------------should not be reported as wages in box of form_w-2 these amounts should however be reported in box of form_w-2 pursuant to sec_6051 facts you have advised us that mission -------------employs non-diplomatic staff members who are known as locally employed staff les les employees include both -------------- preno-148403-13 citizens and citizens of other countries including u s citizens who are permanent residents of the federal republic of ------------- upon being hired les employees must choose either to participate in the ------------ government’s compulsory health insurance plan or to obtain health insurance from a private insurer in either case mission ---------- ------------- contributes to the cost of obtaining the health coverage by making payments directly to the employees employer contributions which the employees are then required to transmit to the health carrier mission ------------- has measures in place to ensure that the employer contributions are used to obtain health coverage and are properly transmitted by the employees to the health carrier once an les employee chooses to participate in a particular health plan the human resources office hr office in the embassy or consulate as the case may be issues a statement to the health carrier the statement includes the employee’s proposed basic monthly salary on which the employee’s monthly contributions to the plan will be based in order to verify that an les employee has been successfully enrolled in a health care plan the hr office requires les employees to submit copies of their registration forms to the hr office the hr office also requires all newly hired les employees to sign a consent form that authorizes the hr office to contact their health care providers directly at any time in order to verify the status of their coverage when the hr office receives information from a health care provider concerning payments made or not made by an les employee the hr office may contact the employee and verify the accuracy of the provided information an employee’s failure to comply with the obligation to make payments to the plan including the contributions paid_by mission ------------- directly to the les employee results in a written reprimand as to the first violation the second violation results in immediate termination every year the hr office issues a salary statement to the local_tax office with respect to each les employee the statement shows taxable wages for the previous calendar_year the employer contributions are excluded from taxable wage income for -------------- purposes and are not included in the taxable wages that are reported to the health carriers law and analysis sec_106 provides that e xcept as otherwise provided in this section gross_income of an employee does not include employer-provided coverage under an accident_or_health_plan amounts that are excluded under sec_106 are not subject_to income_tax_withholding see revrul_56_632 1956_2_cb_101 revrul_61_146 1961_2_cb_25 considered a situation in which employees were not covered by a group_health_plan maintained by their employer these employees participated in other plans for which they paid the premiums directly to the insurer the employer reimbursed the employees for the employer’s share of the premiums upon preno-148403-13 proof that the insurance was in force and was being paid for by the employees under these circumstances the reimbursements by the employer could be considered to be contributions by the employer to accident or health_plans for the employees so as to result in the exclusion of such payments from the gross_income of the employees under sec_106 based on the facts set forth above we conclude that for u s federal_income_tax purposes because mission --------------verifies that the employer contributions are used to purchase health insurance the employer contributions are excluded under sec_106 from the gross_income of employees who are u s citizens or resident aliens amounts that are excluded from gross_income under sec_106 are not wages that are subject_to income_tax_withholding see revrul_56_632 1956_2_cb_101 consequently amounts excluded under sec_106 should not be reported in box of form_w-2 see sec_6051 even though the employer contributions are not reportable as wages in box of form_w-2 the contributions are reportable in box code dd see sec_6051 the aggregate cost of coverage is reported with code dd regardless of whether some or all of the cost of coverage is paid with employee or employer contributions and regardless of whether the coverage is taxable see notice_2012_9 2012_1_cb_315 although the arrangement providing for the reimbursement of premiums by mission ----- --------------is an employer payment plan for purposes of notice_2013_54 irb as a governmental_plan the requirements of chapter of the code do not apply see sec_9831 if mission ------------- is unable to confirm that the employer contributions to a particular les employee were used to purchase health insurance the contributions should be treated as wages within the meaning of sec_3401 that are reportable in box of the form_w-2 issued to the employee please call if you have any further questions
